Pottle, J.
1. Where personalty is sold on cash sale, title does not pass till the purchase-money is paid.
2. The evidence authorized a finding that title to the personalty sued for was not to pass to the person under whom the defendant claimed, until the amount of the purchase-money had been paid, and that the plaintiff had received only a small part of the purchase-money: The fact that the sum so received had not been returned did not operate to pass title into the purchaser, but merely gave him the right to complete the sale and obtain title by payment of the balance due. Not having done this, he acquired no title which he could transmit to a third person. The evidence did not show a conditional sale to the person under whom the defendant claimed, but showed an absolute sale for cash.

Judgment affirmed.